DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25th, 2022 has been entered.

Response to Arguments
Applicant submitted supplemental Arguments / Remarks in the April 14th, 2022 amendment for entry via Examiner’s Amendment.  The Arguments / Remarks are addressed in combination with the Arguments / Remarks filed March 25th, 2022.
Applicant cancelled claims 1 – 9.
Applicant added new claims 10 – 15.
The pending claims are 10 – 15 [Section I: Page 7 lines 1 – 4].
On April 14th, 2022 the Applicant filed amendments to claims 10 and 15.  The pending claims remain 10 – 15 [Section I: Page 8 lines 1 – 4].

Applicant requested an interview with the Examiner [Section II: Page 7 lines 5 – 10].  An Interview Summary is attached for the Interview held on April 12th, 2022 and follow-up held on April 14th, 2022.
On April 14th, 2022, the Applicant provides their summary of the interview conducted on April 12th, 2022 [Section II: Page 8 lines 5 – 16].

Applicant amended Figure 5 and argued the drawings are compliant in response to Examiner’s Drawing Objection [Section III: Page 7 lines 11 – 27].  On April 14th, 2022, the Applicant filed an amended Figure 5 and amended the claims to address further the Examiner’s Objection [Section III: Page 8 lines 17 – 27].
Applicant acknowledged the Examiner’s previous claim interpretation regarding the invocation of Functional Analysis [Section IV: Page 8 lines 1 – 6 ].  In view of the amended claims, the Functional Analysis is amended / updated.
Applicant contends the new claims overcome previous Claim Objections [Section V: Page 8 lines 7 – 15].
Applicant contends the new claims address and overcome Examiner’s 112(b) Rejections [Section VI: Page 8 line 16 – Page 10 line 8].
Applicant contends the new claims address and overcome Examiner’s 112(d) Rejections [Section VII: Page 10 lines 9 – 17].

Applicant’s arguments, see Page 11 lines 15 – 23 and Page 12 line 5 – Page 13 line 7, filed March 25th, 2022, with respect to claim 10 have been fully considered and are persuasive.
The Examiner addresses arguments filed March 25th, 2022 in Section VIII with the points numbered continuously.
First, the Applicant recites the reference against the previous claims [Page 10 lines 18 – 25].
Second, the Applicant state Matsui was similarly applied as in the previous Rejection and refers to the previous response given September 16th, 2022 [Page 11 lines 1 – 5].
Third, the Applicant argues Nagashima does not teach features of the new claims and in particular persuasively how the exposure time is adjusted [Page 11 lines 11 line 6 – Page 12 line 4].
Fourth, the Applicant contends the references do not teach various features of new claim 10 [Page 12 line 5 – Page 13 line 7].
Fifth, the Applicant contends the references do not teach various portions of new claim 15 [Page 13 lines 8 – 26].  However, claim 15 is similar to the previously elected method claims (now cancelled) thus the argument would have been unpersuasive for the reasons previously given.  However, in view of the April 12th, 2022 and April 14th, 2022 Interviews, claim 15 has been amended to recite features similar to claim 10 and thus is similarly allowable.
Sixth, the Applicant contends the combination of references previously recited do not teach features of claim 15 and the dependent claims are allowable for at least the reasons given [Page 13 line 27 – Page 14 line 15].  The Examiner disagrees for at least reasons previously given.
While the Applicant’s points may be understood, in view of the April 12th interview held, the amended claims to be entered place the Application in condition for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2019-033607 filed February 27th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25th, 2021 was filed before the mailing date of the Final Rejection (mailed December 29th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on January 31st, 2020 was filed before the mailing date of the First Action on the Merits (mailed June 16th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on April 14th, 2022.  These drawings are acceptable.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“a distance image acquisition unit …” in claim 10 (comprises a sensor, processor, and memory);
“an image condition adjusting unit …” in claim 10 (comprises a processor and memory);
“an image processing unit …” in claim 10 (comprises a processor and memory);
	“an exposure condition adjusting unit …” in claim 10 (executed on a processor positively recited as part of the image conditioning unit); and
	“an effective pixel count calculation unit …” in claim 10 (executed on a processor positively recited as part of the image conditioning unit).

	The Examiner affords the claimed “processor” and “memory” as connoting sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on April 14th, 2022 (mailed on May 4th, 2022 which included authorization to correct formalities as made in claims 12 and 14).
The application has been amended as follows: 
	Note: See the “Drawings” Section for discussion on the attached Drawings being entered in this Examiner’s Amendment.
	Note 2: Only amended claims are shown in the interest of brevity.

	Regarding claim 10)
	Claim 10) (Currently Amended) An imaging device, comprising: 
	a distance image acquiring unit; and
	an image condition adjusting unit connected to the distance image acquiring unit;
	wherein the distance image acquiring unit comprises an image processing unit connected to a three dimensional sensor,
wherein the three-dimensional sensor acquires a first image of a measurement object and a second image of the measurement object, 
wherein the first image differs from the second image by a parallax,
wherein the image processing unit comprises a first processor and a first memory,
wherein the image processing unit generates a plurality of distance images by calculating a distance value for each pixel in each first image and in each second image using the parallax,
wherein the image condition adjusting unit comprises a second processor and a second memory, 
wherein the image condition adjusting unit is adapted to adjust an exposure condition and a light intensity, 
wherein the exposure condition comprises at least an exposure time, 
wherein the light intensity comprises at least an intensity of light projected onto the measurement object,
wherein the image condition adjusting unit comprises at least an exposure condition adjusting unit and an effective pixel count calculation unit,
wherein the exposure condition adjusting unit, executed on the second processor, initially adjusts the exposure condition to a minimum exposure value and the light intensity to a minimum intensity value, thereby permitting the image processing unit to generate an initial distance image,
	wherein the effective pixel count calculation unit, executed on the second processor, calculates an effective pixel count for each of the plurality of distance images,
	wherein the effective pixel count comprises a number representing those pixels having a non-zero distance value,
wherein the effective pixel count calculation unit calculates an initial effective pixel count for the initial distance image,
wherein, after calculating the initial effective pixel count, the exposure condition adjusting unit incrementally increases the exposure condition to a plurality of adjusted exposure values, greater than the minimum exposure value, and also incrementally increases the light intensity to a plurality of adjusted intensity values, greater than the minimum intensity value, thereby permitting the image processing unit to generate a plurality of adjusted distance images,
	wherein the effective pixel count calculation unit calculates a plurality of adjusted effective pixel counts for each of the adjusted distance images,
wherein the exposure condition adjusting unit stops increasing the exposure condition after reaching a maximum exposure value and also stops increasing the light intensity after reaching a maximum intensity value, thereby permitting the image processing unit to generate a final distance image,
	wherein the effective pixel count calculation unit calculates a final effective pixel count for the final distance image,
	wherein the exposure condition adjusting unit stores, as a reference exposure condition for a reference distance image, the exposure condition having the largest corresponding effective pixel count from one of the initial distance image, the adjusted distance images, and the final distance image,
	wherein the largest corresponding effective pixel count is stored as a reference effective pixel count,
	wherein the exposure condition adjusting unit compares the reference effective pixel count to a first threshold value,
wherein, if the reference effective pixel count is less than or equal to the first threshold value, the exposure condition adjusting unit sets an additional exposure condition that is different from the reference exposure condition, 
wherein, after the exposure condition adjusting unit sets the additional exposure condition, the image processing unit generates an additional distance image,
wherein the image condition adjusting unit generates a total distance image, the total distance image being a 
wherein the image condition adjusting unit repeats setting of the additional exposure condition, using the total distance image as a new reference distance image, until a total effective pixel count is larger than the first threshold value, thereby maximizing a total effective pixel count.

	Regarding claim 12)
Claim 12) (Currently Amended)  The imaging device according to claim 10, wherein the distant image acquiring unit generates the plurality of distance images by evaluating, for each pixel in each first image and in each second image, a degree of matching therebetween, and, by assigning a distance value to a pixel when the degree of matching is greater than a predetermined threshold value.

	Regarding claim 14)
14) (Currently Amended)  The imaging device according to claim 12, wherein, in each of the plurality of distance images, the degree of matching is stored for each pixel that is found to be an effective pixel, and
	where the effective pixels for the combined distance image overlap, the distance image combining unit adopts, as a pixel value of the combined distance image, the distance value having the greater degree of matching between two effective pixels that are compared.

	Regarding claim 15)
	Claim 15) (Currently Amended) An imaging method, comprising: 



	
acquiring a first image of a measurement object and a second image of the measurement object, wherein the first image differs from the second image by a parallax;
	generating a plurality of distance images by calculating a distance value for each pixel in each first image and in each second image using the parallax;
	initially adjusting an exposure condition to a minimum exposure value and a light intensity to a minimum intensity value, to generate an initial distance image, wherein the exposure condition comprises at least an exposure time and wherein the light intensity comprises at least an intensity of light projected onto the measurement object;
calculating an initial effective pixel count of the initial distance image, wherein an effective pixel count comprises a number representing those pixels having a non-zero distance value;
after calculating the initial effective pixel count, incrementally increasing the exposure condition to a plurality of adjusted exposure values, greater than the minimum exposure value, and incrementally increasing the light intensity to a plurality of adjusted intensity values greater than the minimum intensity value, to generate a plurality of adjusted distance images;
calculating a plurality of adjusted effective pixel counts for each of the adjusted distance images;
stopping increasing the exposure condition after reaching a maximum exposure value and stopping increasing the light intensity after reaching a maximum intensity value, to generate a final distance image;
calculating a final effective pixel count of the final distance image;
storing, as a reference exposure condition for a reference distance image, the exposure condition having the largest corresponding effective pixel count from one of the initial distance image, the adjusted distance images, and the final distance image, wherein the largest corresponding effective pixel count is stored as a reference effective pixel count;
	determining whether the reference effective pixel count is equal to or less than a threshold value[[,]];
	if the reference effective pixel count is equal to or less than the threshold value, setting an additional exposure condition that differs from the reference exposure condition[[,]];
	generating an additional distance image at the additional exposure condition;
generating a total effective pixel count of a total distance image, which is a the additional distance image 
	repeatedly setting the additional exposure condition, using the total distance image as [[the]] a new reference distance image, until the total effective pixel count is larger than the threshold value.

Allowable Subject Matter
Claims 10 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 10 is taken as the representative claim.  Claim 15 is the method performing the step of the apparatus of claim 10.  Claims 11 – 14 depend on claim 10 and are allowable for the reasons given for claim 10.
Claim 10 recites a novel combination of features for a focus controller / exposure setting based on the parallax / distance determination between two images to determine how many of the pixels are effective (relative to images for matching / assessing the matching for parallax / disparity determinations) and storing results to find an optimal disparity / depth / parallax for imaging as exposure conditions are incremented from a minimum to a maximum condition and storing the optimal result during the search.  The prior art does not render obvious all features of the claim and the optimization / search algorithm through exposure conditions used.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Examiner cites the closest Pertinent Art found and results from the Interference search in the Conclusion section below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aoyama, et al. (US PG PUB 2017/0206417 A1 referred to as “Aoyama” throughout) in Paragraphs 723 – 726 renders obvious the changing of exposure for optimal image capture.  Yamada, et al. (US PG PUB 2010/0141752 A1 referred to as “Yamada” throughout) teaches in Paragraphs 205 – 208 testing for imaging conditions incrementing through exposure conditions.  Shigeta, et al. (US PG PUB 2013/0075376 A1 referred to as “Shigeta” throughout) teaches imaging a 3D object associated distance with exposure conditions in at least Paragraphs 36 and 109.
	References that could raise ODP Issues based on amendments made to the claims include: Yoshida, et al. (US PG PUB 2020/0342563 A1 referred to as “Yoshida” throughout).
	Pertinent found in updated search and consideration: Yamagami, et al. (US Patent #10,190,873 B1 referred to as “Yamagami” throughout) in Figures 6 – 8 suggest image comparison for effective pixel determination with exposure and illumination control.  Fishbaine (US PG PUB 2010/0007896 A1 referred to as “Fishbaine” throughout) teaches changing exposure time for imaging 3D positions of objects.
	References previously cited against the claims: Nagashima (US Patent #9,781,352 B2 referred to as “Nagashima” throughout); Tsurube (US PG PUB 2012/0176514 A1 referred to as “Tsurube” throughout); Matsui (US PG PUB 2017/0278260 A1 referred to as “Matsui” throughout) [Cited in Applicant’s January 31st, 2020 IDS]; and Skotheim, et al. (US PG PUB 2020/0334895 A1 referred to as “Skotheim” throughout).
	References in additional updated search and consideration: Omori (US PG PUB 2013/0258139 A1 referred to as “Omori” throughout) in Figure 2 teaches lots of parallax and effective pixel count considerations, but lacking the exposure incrementing and intensity control as in the present invention.  Shimada, et al. (US PG PUB 2009/0059033 A1 referred to as “Shimada” throughout) where Figures 7 – 11 are relevant, but lacks the exposure controlling to determine the optimal parallax / distance as in the present invention.  Lisson, et al. (US Patent #5,530,514 referred to as “Lisson” throughout) in Figure 5 is relevant, but lacks the optimization algorithm and exposure adjustments as claimed in the present invention.
	References found in Interference search and consideration: Komiya, et al. (US Patent #6,791,722 B1 referred to as “Komiya” throughout) in claim 1 is relevant, but lacks the changing of conditions in making the optimal condition determination, but does teach the summation of images.  Li, et al. (US PG PUB 2021/0248758 A1 referred to as “Li” throughout) in Figures 11 and 14 teach thresholding for disparity / parallax but in short / long exposure settings for HDR imaging rather than exposure control as in the present invention.  Tamaki, et al. (US PG PUB 2020/0162718 A1 referred to as “Tamaki” throughout) teaches in Figures 4 and 6 (subfigures included) optimizing for effective pixels in disparity / parallax images, but as a trigger to capture the image instead of setting exposure conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487